Title: To James Madison from James Blake, 28 March 1802
From: Blake, James
To: Madison, James


					
						Sir,
						Baltimore March 28, 1802.
					
					In answer to your letter of the 21st. instant, which I had the honor to receive only last evening, I beg leave to assure you, I wish to proceed to my department in France, as soon as possible: but that, in consequence of claims, amounting to eleven or twelve thousand dollars, being brought against the estate of my wife, on account of debts contracted by her father in the beginning of the American Revolution, it will not, probably, be in my power to leave the United States until about the middle of next summer. I have not been able to learn, that any of our vessels have yet cleared out for Antwerp. Should the commerce of this Country, however, happen to take a direction that way before the time I mentioned, may I presume to hope, in this embarassing state of my affairs, that the president, actuated by the motives, that induced him to honor me with a proof of his confidence already, would allow me, to appoint an Agent to officiate for me, until I could conveniently go out myself. With sentiments of the greatest respect, I have the honor to be, Sir, your most obt. & most humble servt.
					
						James Blake
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
